Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yizhou (Brad) Liu, Reg. No. 74,809 on 10/27/21.

Amend Claims 1-4, 6, 7, 9, 10, 14-16, and 18-20 as follows: 

1. A heat dissipation device for an electronic board comprising a support body connected to said electronic board, wherein said electronic board is provided with an electric connection interface which can be inserted 
at least one holding element provided on said heat dissipation surface; and
a leveling member, connected to said support body, [[and]] said leveling member comprising:
a retaining body coordinated with said at least one holding element in order to position a support surface of said support body, said support surface designated for the transmission of the heat, in contact with said heat dissipation surface,
at least one of:
being positionable in a direction orthogonal with respect to said support surface of said support body, or
said at least one holding element being positionable in a direction orthogonal with respect to 

, said main body positionable orthogonally with respect to said support surface, and
another retaining body disposed in a predetermined position of said main body, said predetermined position being defined so that, during working, said another retaining body cooperates with said retaining body to clamp in a vise-like manner a portion of said at least one holding element.  

2. The heat dissipation device as in claim 1, wherein said leveling member further comprises an adjustment means able to position said retaining body in said direction orthogonal with respect to said support surface of said support body. 
 
3. The heat dissipation device as in claim 2, wherein said adjustment means is configured to be driven by an adjustment tool cooperating with a seating present in said support body.  

4. The heat dissipation device as in claim 3, wherein said adjustment means comprise a motion conversion member to convert a rotation motion of said adjustment tool into a translation motion that moves said retaining body orthogonally with respect to said support surface of said support body. 
 
heat dissipation device as in claim 1, wherein said support body is connected laterally to said electronic board, said support surface of said support body being orthogonal with respect to a direction of insertion of said electronic board in said electric connector.  

7. The heat dissipation device as in claim 1, wherein said support body comprises one or more elements chosen from a group consisting of: electric or electronic components; dispersion, dissipation and thermal interface elements; a support electronic board coupled with said electronic board; and connectors.  

9. The heat dissipation device as in claim 1, wherein said support surface of said support body comprises a heat conductive interface.  

10. A method to install/remove [[a]] the heat dissipation device as in claim 1, wherein said method provides:
a step of engaging/disengaging the retaining body with/from the at least one holding element provided on said heat dissipation surface; and
a step of positioning the support surface of said support body in the direction orthogonal with respect to said heat dissipation surface until said support surface suitable for heat transmission is coupled with/uncoupled from said heat dissipation surface, positioning at least one of:
, or
said at least one holding element in the direction orthogonal with respect to said heat dissipation surface of said support plate.

14. The heat dissipation device as in claim 2, wherein said support body is connected laterally to said electronic board, said support surface of said support body being orthogonal with respect to a direction of insertion of said electronic board in said electric connector.  

15. The heat dissipation device as in claim 3, wherein said support body is connected laterally to said electronic board, said support surface of said support body being orthogonal with respect to a direction of insertion of said electronic board in said electric connector.  

16. The heat dissipation device as in claim 4, wherein said support body is connected laterally to said electronic board, said support surface of said support body being orthogonal with respect to a direction of insertion of said electronic board in said electric connector.  

18. The heat dissipation device as in claim 2, wherein said support body comprises one or more elements chosen from a group consisting of: electric or ; and connectors.  

19. The heat dissipation device as in claim 3, wherein said support body comprises one or more elements chosen from a group consisting of: electric or electronic components; dispersion, dissipation and thermal interface elements; a support electronic board coupled with said electronic board; and connectors.  

20. The heat dissipation device as in claim 4, wherein said support body comprises one or more elements chosen from a group consisting of: electric or electronic components; dispersion, dissipation and thermal interface elements; a support electronic board coupled with said electronic board; and connectors.

Amend Specification as follows:
a.	Page 5, line 9, change “levelling” to -- leveling --;  and
b.	Page 5, line 23, change “levelling” to -- leveling --.  

	
	REASONS FOR ALLOWANCE
Claims 1-4, 6, 7, 9, 10, 14-16, and 18-20 are allowed due to the current applicant amendments and reasons indicating allowable subject matter set forth in the previous office action.  Claim 1 has been rewritten to include now cancelled claim 8, which was shown as having allowable subject matter over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  10/28/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835